DETAILED ACTION
Applicant’s reply, filed 2 December 2021 in response to the non-final Office action mailed 2 September 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1 and 3-11 are pending, wherein: claims 1 and 3-8 have been amended, claims 9-11 are as originally filed, and claim 2 has been cancelled by this amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the brackets around each recited “Chemical Formula” should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Colle et al. (US PGPub 2010/0305250).
Regarding claims 1 and 3-8, Colle teaches plasticizer compositions comprising at least one C7-C12 secondary alcohol ester of cyclohexanecarboxylic acid (abstract; [0024]), including monocarboxylic acid esters and polycarboxylic acid esters thereof ([0011]). Colle teaches the plasticizer composition comprises at last one monoate, dioate or trioate ([0013]), wherein 1,2- and 1,4- isomers are preferred but all possible isomers are envisioned, including 1,3- and 1,2,4-, etc. ([0014]; [0028]-[0031]).
Colle teaches mixtures/blends of the C7-C12 secondary alcohol cyclohexanecarboxylic acid mono- and poly-esters (see above). Colle further teaches mixtures of the C7-C12 secondary alcohol cyclohexanecarboxylic acid esters with further plasticizers including other cyclohexanedicarboxylic acid esters of C4-C7 alcohols, in greater or lesser amounts as desired ([0030]; [0036]; [0042]; [0047]; [0052]). 
Colle teaches the monoesters are advantageous in that they are useful to reduce plastisol viscosity, reduce fusion temperatures in PVC, are non-yellowing viscosity modifiers, improve stain resistance, etc. ([0039]). Colle teaches the diester and triesters are advantageous in that they improve low temperature flexibility, increase product life, lower plastisol viscosity and improve processability, etc. ([0036]).
Colle renders obvious claim 1 in two ways. 
Firstly with respect to claims 1-6: Colle teaches mixtures of the mono- and poly-esters but does not specifically teach 0.1-10 pbw mono-ester (instant perhydride; instant In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of mono-ester plasticizer in blends of esters, as taught by Colle, and would have been motivated to do so to obtain the desired balance of plastisol viscosity, stain resistance and/or non-yellowing properties of the mono-ester with low temperature flexibility, product life, and/or processability of the poly-esters.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
	Secondly with respect to claims 1-8: Colle teaches mixtures/blends of the C7-C12 secondary alcohol cyclohexanecarboxylic acid esters above, including the mono-ester, with further plasticizers in greater or lesser amounts as desired, including other cyclohexanedicarboxylic diacid esters of C4-C7 alcohols, and other plasticizing esters including di-isononyl cyclohexanedicarboxylic acid ester, di-isodecyl cyclohexanedicarboxylic acid ester, di-2-propylheptyl cyclohexanedicarboxylic acid ester, etc., ([0030]; [0036]; [0042]; [0047]; [0052]). 
Colle teaches mixtures of the mono-esters with other cyclohexanedicarboxylic acid esters as noted above, but does not specifically teach 0.1-10 pbw mono-ester (instant perhydride; instant chemical formula 2; instant p=0, R22=H, R24/25=H) with respect to the ‘other’ diesters (instant polyester; instant chemical formula 1; instant In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of C7-C12 secondary alcohol cyclohexanecarboxylic acid mono-esters plasticizer in blends of plasticizers, as taught by Colle, and would have been motivated to do so in order to improve or to obtain the desired plastisol viscosity, stain resistance and/or non-yellowing properties of plasticizer blend.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 9, Colle teaches the compositions as set forth above and further teaches preparation via esterification of cyclohexane acids, diacids and/or anhydrides with C7-C20 secondary alcohols, or via hydrogenation of secondary alcohol esters of the corresponding aromatic acids or anhydrides such as benzoic acid, phthalic acid, etc., via Diels Alder synthesis followed by hydrogenation, via esterification of hexahydrophthalic anhydride/acid with C7-C20 secondary alcohols, etc. ([0034]). Colle also teaches blends with other cyclohexanedicarboxylic acid esters of C4-C7 alcohols ([0047]), and of isononyl, 2-propylheptyl and isodecyl alcohol ([0030]). As the synthesis methods of Colle are taught as a standard cyclohexanecarboxylic acid ester synthesis method, it would have been obvious to one of ordinary skill in the art to prepare the ‘other’ cyclohexanecarboxylic acid esters via the same methods. 
Regarding claims 10-11, Colle teaches the compositions as set forth above and further teaches the plasticizer blends used in amounts of from 5 to 100, 40-150, 10-40, 40-60, 20-100, and 40-200 parts per 100 parts polyvinyl chloride, depending on end-use ([0044]-[0045]; [0050]; [0056]-[0063]; [0069]-[0074]).


Response to Arguments/Amendments
The objections to claims 1-6 are withdrawn with respect to claims 2-6 and maintained with respect to claim 1 (see above). 
	
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, 7-8 and 10-11 as anticipated by De Munck et al. (US 8,729,289) is withdrawn as a result of Applicant’s filed claim amendments incorporating the subject matter of claim 2 into independent claim 1. 

	The 35 U.S.C. 103 rejection of claims 1-11 as unpatentable over Colle et al. (US PGPub 2010/0305250) is maintained. Applicant’s arguments (Remarks, pages 9-12) have been fully considered but were not found persuasive. 
	Applicant argue that there is no rational to arrive at the instantly claimed combination of Chemical formula 1 and Chemical formula 2 compounds. This argument is not found persuasive and multiple rational were provided (see rejection). Furthermore, Colle teaches blends of the C7-C12 cyclohexanecarboxylic acid mono- and poly-esters themselves, teaches it is well known to use combinations with other 
	Colle teaches the mono-esters are advantageous and preferred in that they are useful to reduce plastisol viscosity, reduce fusion temperatures in PVC, are non-yellowing viscosity modifiers, improve stain resistance, etc. ([0039]). Colle teaches the di- and tri-esters are preferred and advantageous in that they improve low temperature flexibility, increase product life, lower plastisol viscosity and improve processability, etc. ([0036]). Applicant’s assertion that the combinations of Colle are “infinite” is an improper and overly broad interpretation of the teachings of Colle who provides sufficient guidance for multiple combinations rendering obvious the instantly claimed composition. 
	Applicant argues the criticality of the range of the claimed perhydride, specifically noting the properties of Table 2 (Chemical Formula 1-1) and asserting unexpectedness. Applicant asserts similar arguments can be made for Table 4 (Chemical Formula 1-2) and Table 6 (Chemical Formula 1-3). Applicant’s arguments of unexpectedness are not found persuasive. While Table 2 demonstrates amounts across the range claimed (are commensurate in amount), Tables 4 and 6 are not found to be fairly held as commensurate in scope. Furthermore, the results of Table 2 demonstrate substantially similar resultant property values of Tensile strength and Elongation rate and the selected amounts of the perhydride appear to make little difference and do not rise to In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP §716.02).  Regarding the results of Table 4 and 6, the resultant property values are even more similar between inventive and comparative examples indicating the lack of criticality of the claimed range of perhydride.
	Applicant argues Colle does not disclose a critical range for the amount of the C7-C12 cyclohexane carboxylic acids. This is not true (see for example [0052]). Applicant further argues that Colle does not disclose any improvement of physical properties of the properties as a result of changing the amounts thereof. This is not found persuasive as Colle teaches advantages of using at least one of the esters (cold flex, etc. [0062]; improved stability, etc. [0053]), advantages of the mono-esters (viscosity, non-yellowing, fusion temperature, etc. [0039]), advantages of the di-esters and tri-esters (low temperature flexibility, product life, etc. ([0036]), and advantages when used in combination with additional plasticizers (flexibility [0064]; low emissions, processing, etc. [0067]).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767